In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3541 
IN RE: SOUTHWEST AIRLINES VOUCHER LITIGATION 
ADAM J. LEVITT and HERBERT C. MALONE, 
individually and on behalf of all others similarly situated, 
                                            Plaintiffs‐Appellees, 

                                  v. 

SOUTHWEST AIRLINES COMPANY,  
                                                 Defendant‐Appellee. 
APPEAL OF: 
GREGORY MARKOW, 
                                                  Objector‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 11‐CV‐8176 — Matthew F. Kennelly, Judge. 
                     ____________________ 

      ARGUED MAY 31, 2018 — DECIDED AUGUST 2, 2018 
                ____________________ 

   Before FLAUM, MANION, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. This is the third appeal regarding 
attorney  fees  to  stem  from  a  class  action  against  Southwest 
2                                                         No. 17‐3541 

Airlines after it stopped honoring in‐flight drink vouchers for 
customers  who  bought  “Business  Select”  fares.  We  thought 
the case was over after the first appeal, In re Southwest Airlines 
Voucher Litigation (Southwest I), 799 F.3d 701 (7th Cir. 2015), be‐
cause  the  settlement  made  the  customers  whole  by  giving 
them a replacement voucher. At least, it made whole the small 
group of customers who submitted claims. 
    After the appeal, class counsel—Siprut PC—requested ad‐
ditional fees. The district court awarded them. Markow, the 
objector, appealed but dismissed the appeal after Southwest 
tripled the relief to the class—by giving two additional vouch‐
ers  for  every  one  claimed—to  narrow  the  gap  between  the 
amount  of  supplemental  fees  Siprut  would  receive  and  the 
value of the relief the class would actually receive. The district 
court  approved  that  agreement.  Objector  Markow  then 
moved for fees and an incentive award. The district court de‐
nied the motion, reasoning that requiring Siprut to pay Mar‐
kow’s fees out of Siprut’s supplemental fee award “undoes the 
settlement.” In re Southwest Airlines Voucher Litigation (South‐
west II), 2017 WL 5295372, at *5 (N.D. Ill. Nov. 13, 2017). Mar‐
kow has appealed. We reverse and remand. Unless the parties 
to  a  class  action  settlement  agreement,  including  objecting 
parties,  expressly  agree  otherwise,  settlement  agreements 
should not be read to bar objectors from requesting fees for 
their efforts in adding value to a settlement. 
I.  Factual and Procedural Background 
   In the first appeal, we held that 28 U.S.C. § 1712, enacted 
as part of the Class Action Fairness Act allowed the district 
court  to  award  Siprut  an attorney fee based on the lodestar 
method  rather  than  the  value  of  the  redeemed  vouchers. 
Southwest  I,  799  F.3d  at  710.  We  affirmed  the  district  court’s 
No. 17‐3541                                                           3

approval of the settlement. Id. at 713. Siprut cross‐appealed, 
arguing that the district court abused its discretion by award‐
ing  less  in  fees  for  Siprut  ($1,649,118)  than  the  amount  that 
Southwest agreed not to oppose ($3 million). We affirmed but 
modified the judgment to reduce one Siprut lawyer’s individ‐
ual share of the fee award because he failed to disclose a po‐
tential conflict of interest resulting from the fact that he and 
one  of  the  class  representatives  were  co‐counsel  in  another 
pending class action. Id. at 714–16.  
    Back in the district court, Siprut made an astonishing re‐
quest  for  supplemental  fees.  For  its  work  on  the  motion  to 
amend the fee award and the prior appeal, Siprut essentially 
requested  the  difference  between  the  $3  million  Southwest 
agreed not to oppose and the amount we affirmed as reduced 
in the prior appeal: $1,365,882. Siprut got to that number by 
requesting the same 1.5 multiplier for its post‐judgment time 
as for the initial fee award and by claiming 572 hours in attor‐
ney time for the motion to amend and more than 970 hours of 
attorney  time  for  the  appeal—totals  that  the  district  court 
rightly  called  “grossly  excessive.”  The  district  court  also 
noted  its  impression  that  “some  of  the  originally  hoped‐for 
$3,000,000 that Southwest agreed not to oppose is still on the 
table, and plaintiffs’ counsel are trying to find a way to get the 
rest of it.” In re Southwest Airlines Voucher Litigation, 2016 WL 
1623191, at *5 (N.D. Ill. Apr. 25, 2016). The district court de‐
clined to award a multiplier for the post‐judgment work but 
nevertheless  awarded  Siprut  one‐third  of  the  requested 
amount: $455,294 plus expenses. Id.  
    Markow moved for reconsideration under Rule 59 and, al‐
ternatively, for vacatur of the settlement approval and accom‐
panying  fee  orders  under  Rule  60(b).  The  district  court 
4                                                        No. 17‐3541 

granted the motion for reconsideration and vacated the addi‐
tional fee award so that the class would receive notice of and 
a chance to object to it. In re Southwest Airlines Voucher Litiga‐
tion, 2016 WL 3418565, at *2 (N.D. Ill. June 22, 2016). Markow 
appealed.  
    Before the parties even briefed the second appeal on the 
merits, they reached a deal. In exchange for Markow dismiss‐
ing his appeal, Siprut agreed to take half of the supplemental 
fee  award  ($227,647  plus  $3,529.68  in  expenses)  and  South‐
west  agreed  to  triple  the  relief  to  the  class  (two  additional 
vouchers  for  every  one  claimed).  Nevertheless,  the  district 
court  was  also  told—apparently  for  the  first  time—that  the 
correct number of vouchers claimed under the original settle‐
ment was less than one third what the parties had told the dis‐
trict  court  earlier  about  the  original  settlement  it  had  ap‐
proved.  The  district  court  approved  the  new  settlement. 
Southwest distributed the vouchers and paid Siprut. 
   Markow then moved for $80,000 in attorney fees and an 
incentive award of $1,000 to come out of the more than $1.8 
million  attorney  fee  award  to  Siprut.  Markow  describes  his 
request as “a fraction of his lodestar and less than 5% of class 
counsel’s total award.” The district court denied the motion. 
Southwest  II,  2017  WL  5295372,  at  *5.  Markow  has  appealed 
that denial. 
II.  Analysis 
    We review attorney fee awards in class actions for abuse 
of discretion. Birchmeier v. Caribbean Cruise Line, Inc., — F.3d 
—, —, 2018 WL 3545146, at *3 (7th Cir. July 24, 2018), citing 
Silverman v. Motorola Solutions, Inc., 739 F.3d 956, 958 (7th Cir. 
2013). The deferential standard of review stems from the fact 
No. 17‐3541                                                           5

that  “[d]istrict  courts  are  far  better  suited  than  appellate 
courts to assess a reasonable fee in light of the case’s history.” 
Harman v. Lyphomed, Inc., 945 F.2d 969, 973 (7th Cir. 1991). A 
district court abuses its discretion when it “reaches an errone‐
ous conclusion of law, fails to explain a reduction or reaches a 
conclusion  that  no  evidence  in  the  record  supports  as  ra‐
tional,” id., and “we review a district court’s legal analysis and 
methodology de novo,” Anderson v. AB Painting & Sandblast‐
ing Inc.,  578 F.3d  542, 544 (7th Cir.  2009), citing Jaffee v. Red‐
mond, 142 F.3d 409, 412–13 (7th Cir. 1998), and Montgomery v. 
Aetna Plywood, Inc., 231 F.3d 399, 408 (7th Cir. 2000). When the 
facts are undisputed (as here, where neither party argues that 
the agreement is ambiguous), contract interpretation is a legal 
question. Bodum USA, Inc. v. La Cafetiere, Inc., 621 F.3d 624, 631 
(7th Cir. 2010), citing PSI Energy, Inc. v. Exxon Coal USA, Inc., 
17 F.3d 969, 971 (7th Cir. 1994). 
     The underlying settlement agreement and the agreement 
to  settle  the  second  appeal  (reflected  in  the  joint  status  re‐
ports) are silent on the issue of objector’s fees. Given that si‐
lence, we look to the law. See Fed. R. Civ. P. 23(h) (“the court 
may  award  reasonable  attorney’s  fees  and  nontaxable  costs 
that are authorized by law or by the parties’ agreement”) (em‐
phasis added). Objectors who add value to a class settlement 
may be compensated for their efforts. Unless the parties ex‐
pressly agree otherwise, settlement agreements should not be 
read to bar attorney fees for objectors who have added genu‐
ine  value.  Because  the  equitable  common‐fund  doctrine  ap‐
plies, Markow’s counsel should receive fees for improving the 
settlement. 
6                                                      No. 17‐3541 

     A. Settlement Agreement and Status Reports 
    The original settlement agreement says nothing about ob‐
jector fees. It defined the term “Attorneys’ Fees and Expenses” 
to mean funds “awarded to Class Counsel by the Court, for dis‐
tribution to Class Counsel.” Dkt. 88 at 2, ¶C (emphasis added). 
It also set a ceiling and a floor for fees that Southwest would 
pay, with court approval, and implied that the parties would 
continue  to  negotiate.  The  agreement  also  provided  that 
Southwest  would  not  pay  any  amounts  not  provided  for  in 
the agreement and that Southwest had the right to terminate 
the settlement if the district court ordered it to pay any addi‐
tional amounts. Eventually, the parties agreed that Southwest 
would pay up to $3 million in fees and $30,000 in costs. South‐
west  argues  that  awarding  Markow  fees  out  of  the  amount 
already paid to Siprut would undo the underlying settlement 
agreement. That is incorrect. Southwest will not have to pay 
anything more than it already has: Markow’s fees will come 
out of the amount Southwest has already paid to Siprut.  
    The joint status reports leading up to the settlement of the 
second appeal  are similarly silent. Other  than evidence that 
Markow’s lawyers said they would not take fees in exchange 
for the dismissing the appeal, no witness testified at the evi‐
dentiary  hearing  that  the  parties  discussed  an  attorney  fee 
award for Markow in the discussions leading up to the filing 
of the status reports. See Southwest II, 2017 WL 5295372, at *3–
4 (summarizing hearing evidence). Because those reports are 
silent, the district court made a legal error by reading them to 
bar Markow’s request.  
    The  final  status  report  represented  that  “Class  Counsel 
will  receive  …  $227,647.00”  in  supplemental  fees.  That  state‐
ment does not bar Markow from filing his own fee motion to 
No. 17‐3541                                                           7

recover  out  of  the  total  amount  set  aside  for  Siprut.  And  it 
does  not  mean  that  Markow  agreed  to  take  nothing.  Siprut 
argues that Markow waived his claim to fees. But he did not. 
The  non‐profit  Center  for  Class  Action  Fairness  “does  not 
seek to obtain payments for withdrawing objections and ap‐
peals  to  settlement  approvals,”  so  Markow’s  lawyer  told 
Siprut that “Markow and his attorneys are not asking for any 
payment to themselves as part of these discussions.” Dkt. 374‐1 
at 2 (emphasis added). Markow’s lawyer said only that he did 
not seek fees as part of the discussions regarding the dismissal 
of the second appeal. He did not say that he never intended 
to seek fees. 
    To  avoid  these  problems,  the  parties  should  have  ad‐
dressed objector’s fees up front as part of the comprehensive 
settlement  negotiations.  That  they  failed  to  do  so  does  not 
doom Markow’s fee request. The roundabout order of opera‐
tions Markow chose is problematic: it raises the potential for 
an  objector  to  agree  to  fees  for  Siprut,  to  say  nothing  about 
objector’s fees, and then to sandbag the settlement by request‐
ing fees later. But settlement agreements work both ways, and 
the parties never expressly agreed to bar Markow’s request.  
    B. Common‐Fund Doctrine 
    Background  contractual  and  equitable  principles  fill  the 
gap left by the parties’ agreements. The first of those princi‐
ples  is  that,  because  of  the  skewed  incentives  in  some  class 
action settlements, objectors who bring those incentives back 
into balance by increasing a settlement’s benefit to a class may 
be compensated for their efforts. See, e.g., Kaufman v. American 
Express Travel Related Services Co., 877 F.3d 276, 287–88 (7th Cir. 
2017) (affirming attorney fee award for intervenors who con‐
tributed to settlement approval); Eubank v. Pella Corp., 753 F.3d 
8                                                        No. 17‐3541 

718, 720 (7th Cir. 2014) (noting that objectors who improve set‐
tlement “will receive a cash award that can be substantial”), 
citing  In re Trans  Union Corp. Privacy Litigation,  629  F.3d 741 
(7th Cir. 2011) (increasing class counsel’s fee award out of re‐
lief awarded to class); Reynolds v. Beneficial Nat’l Bank, 288 F.3d 
277, 288 (7th Cir. 2002) (objectors’ lawyers may be entitled to 
“reasonable professional fee” where they “render valuable al‐
beit not bargained‐for services in circumstances in which high 
transaction  costs  prevent  negotiation  and  voluntary  agree‐
ment”),  citing  Gaskill  v.  Gordon,  160  F.3d  361,  363  (7th  Cir. 
1998), In re Continental Illinois Securities Litigation, 962 F.2d 566, 
568, 571 (7th Cir. 1992), and Saul Levmore, Explaining Restitu‐
tion, 71 Va. L. Rev. 65, 66 (1985). “The principles of restitution 
that authorize such a result also require, however, that the ob‐
jectors produce an improvement in the settlement worth more 
than the fee they are seeking; otherwise they have rendered 
no benefit to the class.” Reynolds, 288 F.3d at 288, citing Class 
Plaintiffs v. Jaffe & Schlesinger, P.A., 19 F.3d 1306, 1308 (9th Cir. 
1994)  (per  curiam),  and  additional  cases;  see  also  Vollmer  v. 
Selden,  350  F.3d  656,  660  (7th  Cir.  2003)  (distinguishing  be‐
tween  intervenors  who  raise  value  of  settlement  and  those 
who “cause expensive delay in the hope of getting paid to go 
away”). 
    This recognition is consistent with a second principle: the 
common‐fund  doctrine.  That  doctrine  provides  that  “a  liti‐
gant or a lawyer who recovers a common fund for the benefit 
of persons other than himself or his client is entitled to a rea‐
sonable attorney’s fee from the fund as a whole.” US Airways, 
Inc. v. McCutchen, 569 U.S. 88, 96 (2013), quoting Boeing Co. v. 
Van Gemert, 444 U.S. 472, 478 (1980); accord, Wal‐Mart Stores, 
Inc. Associates’ Health & Welfare Plan v. Wells, 213 F.3d 398, 402 
(7th  Cir.  2000),  citing  Boeing,  444  U.S.  472,  and  additional 
No. 17‐3541                                                                9

cases. Fee awards for class counsel are part of a constructive 
common fund because they are a benefit to the class. See Pear‐
son v. NBTY, Inc., 772 F.3d 778, 781 (7th Cir. 2014) (“value of 
the  settlement”  is  “defined  as  the  sum  of  the  awards  to  the 
class and to its lawyers”); see also Redman v. RadioShack Corp., 
768 F.3d 622, 630 (7th Cir. 2014) (“relevant” ratio for “assessing 
the reasonableness of the attorneys’ fee” in coupon class ac‐
tion  settlement  “is  the  ratio  of  (1)  the  fee  to  (2)  the  fee  plus 
what the class members received”); In re General Motors Corp. 
Pick‐Up Truck Fuel Tank Products Liability Litigation, 55 F.3d 768, 
821 (3d Cir. 1995) (“private agreements to structure artificially 
separate  fee  and  settlement  arrangements  cannot  transform 
what is in economic reality a common fund situation into  a 
statutory fee shifting case”).  
    The common‐fund doctrine applies as a default rule un‐
less  the  parties  draft  their  settlement  agreement  to  depart 
from it. Cf., e.g., US Airways, 569 U.S. at 101–05 (permitting 
ERISA plan participant to raise common‐fund doctrine as eq‐
uitable defense to plan administrator’s reimbursement action 
where language from summary plan description was silent on 
allocation of attorney fees). “Contracts are enacted against a 
background of common‐sense understandings and legal prin‐
ciples that the parties may not have bothered to incorporate 
expressly but that operate as default rules to govern in the ab‐
sence of a clear expression of the parties’ contrary intent.” Id. 
at 102 (cleaned up), quoting Wal‐Mart Stores, 213 F.3d at 402, 
and  citing  11 R. Lord, Williston  on Contracts § 31:7 (4th  ed. 
2012), and Restatement (Second) of Contracts § 221 (1979).  
   Because these  parties  did not address objector’s  fees, we 
“interpolate” the common‐fund doctrine “to avoid wreaking 
unintended consequences,” Wal‐Mart Stores, 213 F.3d at 402, 
10                                                         No. 17‐3541 

like the one that would result here. It would be inequitable for 
Markow’s  lawyer  to  receive  nothing  despite  negotiating,  in 
exchange for dropping the second appeal, a tripling of relief 
for  the  class  and  a  significant  cut  to  Siprut’s  fees.  Markow’s 
$80,000 fee request is a modest 10% of the market value of the 
additional vouchers, $825,630. The request is even more mod‐
est if it is calculated based on the higher $5 face value of the 
vouchers.  Either  calculation  shows  that  this  is  not  a  case 
where  an  objector  ran  up  a  tab  with  minimal  value  added. 
E.g., Mirfasihi v. Fleet Mortgage Corp., 551 F.3d 682, 687–688 (7th 
Cir.  2008)  (denying  objector’s  “preposterous”  request  for  40 
times  the  fees  awarded  by  district  court  because  “improve‐
ment that the objectors produced in this case, minus the det‐
riment caused by their courtroom antics, barely justified the 
modest fee that the judge awarded them”). 
    Despite this remand, our message is clear: we expect this 
case to end “so that the tail can stop wagging the dog.” Estate 
of Enoch v. Tienor, 570 F.3d 821, 823 (7th Cir. 2009). Other than 
the award of fees to Markow, there will be no more fees in this 
case: Siprut represented to us at oral argument that they will 
not seek more fees after this appeal. That is wise. We find it 
difficult to reconcile Siprut’s rapacious requests for fees in the 
district  court  with  our  decision  in  the  prior  appeal  that  re‐
duced its already generous fee award as a modest penalty for 
failing to disclose a potential conflict of interest. After that ap‐
peal, the extraordinarily inflated value of the settlement came 
to light (the actual number of vouchers claimed was less than 
a third of what the district court was told), and Southwest tri‐
pled  the  relief  to  the  class  despite  our  belief  that  the  class 
could have done no better. Based on these unexpected devel‐
opments, we would have been inclined to reverse any award 
of supplemental fees in the second appeal—especially given 
No. 17‐3541                                                          11

hours that the district court called “grossly excessive.” But we 
have  no  jurisdiction  to  address  the  supplemental  fee  award 
because Markow dismissed that appeal. “No matter the out‐
come of this appeal, class counsel will receive more than the 
$1.65 million fee award that this Court decided to reduce as a 
penalty for class counsel’s failure to disclose his business rela‐
tionship with one of the two named plaintiffs.” Reply Br. at 1. 
That is troubling. 
    We could expand our jurisdiction by taking the extraordi‐
nary  step  of  recalling  our  mandate  from  the  earlier  appeal. 
E.g., Patterson v. Crabb, 904 F.2d 1179, 1180 (7th Cir. 1990) (not‐
ing  appellate  court’s  inherent  authority  to  recall  mandate 
“only in exceptional circumstances”), citing Johnson v. Bechtel 
Associates Prof’l Corp., 801 F.2d 412, 416 (D.C. Cir. 1986) (per 
curiam),  American  Iron  &  Steel  Institute  v.  EPA,  560  F.2d  589, 
593–95 (3d Cir. 1977), Zipfel v. Halliburton Co., 861 F.2d 565, 567 
(9th Cir. 1988), and 16 Wright & Miller, Federal Practice and 
Procedure § 3938 (1977). We decline to do so because South‐
west has distributed the vouchers and paid Siprut. It is time 
to end this litigation. 
    We REVERSE the denial of Markow’s motion for fees and 
an  incentive  award  and  REMAND  for  entry  of  a  judgment 
granting Markow’s request, payable from Siprut.